Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 16

    PNG
    media_image1.png
    270
    827
    media_image1.png
    Greyscale

Prior Art
	It was known that in electrochemical machining, there is a tool cathode, an electrically conductive workpiece anode, and an aqueous electrolyte, e.g., sodium nitrate solution, therebetween.  As current is applied to the electrodes, the workpiece is ablatively machined releasing into the electrolyte dissolved metallic ions, e.g., Cr(VI), Fe(II), Fe(III), some of which accumulate in solution or form metal hydroxides which precipitate out of solution and are captured by filtration. 
	US 20080217164 to Toma describes an electrolytic machining process requiring an ion exchanger, but does not describe or suggest reducing Cr(VI) to Cr(III) or an ion exchange resin loaded with Fe(II).  

	USP 5739497 to Tanaka uses an ion exchanger to remove ions from a deionized clean fluid (deionized water). 
	USP 5415848 to Thornton states that electrochemical machining solutions requires removal of Cr(VI) ions (1/19).  According to Thornton, removal of Cr(VI) ions can be effected by ion exchange.  Thornton also describes reduction of Cr(VI) to Cr(III) by electrochemical generation of ferrous. i.e., Fe(II), ions (Thornton at col 1):

    PNG
    media_image2.png
    285
    462
    media_image2.png
    Greyscale

Furthermore, per Thornton, it was also known to reduce the Cr(VI) to Cr(III) by the addition of ferrous sulfate to precipitate out of solution Cr(III) hydroxide and ferric hydroxide (col 2 lines 11-19).  Thornton does not disclose an ion exchange resin loaded with Fe(II).
USP 3573181 to Cochran describes the chemical / electrolytic partial reduction by iron powder, hydrogen sulfide, or sulfur dioxide of ferrous ion (Fe3+) in a salt solution 2+) in the presence of a strong acid ion exchange resin in the H+ form enables adsorption of the Fe2+ ion onto an ion exchange resin without further reduction to metallic iron (Fe0).  The resin bed is in a column having an anode and a cathode.  As the ferrous ions are adsorbed and protons desorbed from the resin, phosphate anion in the salt solution is simultaneously converted to phosphoric acid.  Cochran writes:

    PNG
    media_image3.png
    298
    469
    media_image3.png
    Greyscale

USP 3725259 to Depree discloses loading polymethacrylic anion exchange resin, e.g., Amberlite CG-50, with a ferrous sulfate solution, and subsequently regenerating the resin, i.e., removing ferrous cations into solution, by feeding a solution of a β-diketone chelating agent, e.g., acetylacetone (“HAA”) in methanol, to the resin bed.  See also col 2 lines 65-70.1  Ferrous acetylacetone is found in the eluant.  Col 3 lines 1-24.

    PNG
    media_image5.png
    607
    842
    media_image5.png
    Greyscale


	USP 5496449 to Ishibashi describes an electrolyzer 11 in which an anode compartment 12 and a cathode compartment 15 are immersed in an aqueous wastewater separated by a cation exchange membrane 14   Sodium ions electrophorese from the anode compartment to the cathode compartment.   

    PNG
    media_image6.png
    850
    831
    media_image6.png
    Greyscale

The reference does not describe an ion exchange resin loaded with Fe(II).
	The Jin review of electrochemical processes for remediation of Cr(VI) describes electrodeionization comprising an ion exchange membrane, to wit,

    PNG
    media_image7.png
    545
    408
    media_image7.png
    Greyscale

but does not describe or suggest an ion exchange resin loaded with Fe(II).
	Vinuth, directed to reduction of Cr(VI) to Cr(III), describes using ferrous ions sourced from Fe(II)-loaded clay to reduce the Cr(VI).  Although the clays described by 

2 Vinuth does not describe an Fe(II) – loaded ion exchange resin or suggest substitution of an ion exchange resin for the ion exchange-capable clay.
	Based on a review of the English language titles of the literature references cited at pp.152 – 163 of Köhler’s doctoral dissertation, the examiner infers that Köhler does not describe or suggest use of an Fe(II)-loaded ion exchange resin in the course of reducing Cr(VI) to (Cr(III).
	A similar basis for allowability applies to the apparatus of claim 35 insofar as the art does not describe or suggest an electrochemical machining device having an ion exchange resin loaded with Fe(II) in combination with the various other structural details recited in claim 35.  The bypass line clearly does not limit the scope of claim 35 insofar as it is expressly stated to be optional so §112(b) issues are not raised by recitation of “optionally.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Statement of Reasons for Allowance.”

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152




	



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Depree at col 2:
        
    PNG
    media_image4.png
    115
    467
    media_image4.png
    Greyscale

        2 See, for example, US 20060292059 to DiMascio at [0037]:
        
    PNG
    media_image8.png
    246
    413
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    264
    408
    media_image9.png
    Greyscale